SECOND AMENDMENT TO


REVOLVING CREDIT AND TERM LOAN AGREEMENT

        THIS SECOND AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT (this
“Second Amendment”) dated as of April 30 2003, by and among RUBY TUESDAY, INC.,
a Georgia corporation (the “Borrower”), each of the financial institutions
listed on the signature pages hereto (the “Lenders”), SUNTRUST BANK, in its
capacity as the existing administrative agent for the Lenders under the Loan
Agreement (as hereinafter defined) (in such capacity the “Existing
Administrative Agent”) and in its capacity as Syndication Agent, and BANK OF
AMERICA, N.A., in its capacity as the successor administrative agent for the
Lenders under the Loan Agreement (the “Successor Administrative Agent”).

        W I T N E S S E T H:

        WHEREAS, the Borrower, the Lenders and the Existing Administrative Agent
have entered into that certain Revolving Credit and Term Loan Agreement dated as
of July 26, 2002 (as amended, supplemented or otherwise modified, the “Loan
Agreement”); and

        WHEREAS, the Borrower, the Lenders, the Existing Administrative Agent
and the Successor Administrative Agent have agreed to modify the Loan Agreement
as set forth herein.

        NOW, THEREFORE, for and in consideration of the mutual premises
contained herein and other valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

    1.        Amendment to Introductory Paragraph of Loan Agreement. The
introductory paragraph of the Loan Agreement is hereby amended in its entirety
so that such paragraph now reads as follows:

          THIS REVOLVING CREDIT AND TERM LOAN AGREEMENT (this “Agreement”) is
made and entered into as of July 26, 2002, as amended as of March 31, 2003 and
April 30, 2003, by and among RUBY TUESDAY, INC., a Georgia corporation (the
“Borrower”), the several banks and other financial institutions from time to
time party hereto (the “Lenders”), BANK OF AMERICA, N.A., in its capacity as
Administrative Agent for the Lenders (the “Administrative Agent”), as Issuing
Bank (the “Issuing Bank”), and as Swingline Lender (the “Swingline Lender”) and
SUNTRUST BANK, as Syndication Agent.


    2.        Amendment to Section 2.23 of the Loan Agreement. Section 2.23(j)
of the Loan Agreement is hereby deleted in its entirety and replaced with the
following:

    “(j)        Unless otherwise expressly agreed by the Issuing Bank and the
Borrower when a Letter of Credit is issued, (i) the rules of the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance) shall apply to each standby Letter of Credit, and (ii) the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce (the “ICC”) at the time of
issuance (including the ICC decision published by the Commission on Banking
Technique and Practice on April 6, 1998 regarding the European single currency
(euro)) shall apply to each commercial Letter of Credit.”


    3.        Amendment to Section 9.7 of the Loan Agreement. Section 9.7 of the
Loan Agreement is hereby amended as follows:

    (a)        The first sentence of Section 9.7(a) is hereby amended by adding
the following proviso at the end thereof: “; provided, that any such resignation
by the Administrative Agent shall also constitute its resignation as Issuing
Bank and Swingline Lender.”


           (b)        The first sentence of Section 9.7(b) is hereby deleted in
its entirety and replaced with the following:

          “Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, Issuing Bank and Swingline Lender, the
retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents, and the retiring
Issuing Bank’s and Swingline Lender’s rights, powers and duties as such shall be
terminated, without any other or further act or deed on the part of such
retiring Issuing Bank or Swingline Lender or any other Lender, other than the
obligations of the successor Issuing Bank to issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or to make other arrangements satisfactory to the retiring Issuing
Bank to effectively assume the obligations of the retiring Issuing Bank with
respect to such Letters of Credit.”


    4.        Amendment to Section 10.1(a) of the Loan Agreement. Section
10.1(a) of the Loan Agreement is hereby amended by replacing the names and
addresses of the Administrative Agent, the Issuing Bank and the Swingline Lender
with the following names and addresses:

To the Administrative Agent: Borrowings and Paydowns: Bank of America, N.A.
Credit Services Department Jon Herringdine 101 N. Tryon Street Charlotte, NC
28255-0001 Phone: 704-386-2881 Fax: 704-409-0355



Financial Reports and Bank Group Information: Bank of America, N.A. Commercial
Agency Management Laura Schmuck, Agency Officer 231 S. LaSalle St. Chicago, IL
60697 Phone: 312-828-3935 Fax: 877-206-8427



In either case, with a copy to: Bank of America, N.A. 550 W. Main Avenue Suite
800 Knoxville, TN 37902 Attention: John M. Hall Fax: 865-546-2865

    5.        Addition of Section 10.13 to the Loan Agreement. The following
Section 10.13 is hereby added to the Loan Agreement following Section 10.12:

          Section 10.13 Payments Set Aside. To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent or any Lender, or
the Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such set-off had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. For the purposes of this Section 10.13 “Debtor
Relief Law” shall mean the Bankruptcy Code of the United States and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


    6.        Resignation and Appointment. (a) SunTrust Bank hereby resigns as
Administrative Agent, Issuing Bank and Swingline Lender, (b) the Borrower and
the Required Lenders hereby appoint Bank of America, N.A. as successor
Administrative Agent, Issuing Bank and Swingline Lender, (c) Bank of America,
N.A. hereby accepts such appointment as Administrative Agent, Issuing Lender and
Swingline Lender and (d) all references in the Loan Agreement and the Loan
Documents (as defined in the Loan Agreement) to “SunTrust Bank” (in its capacity
as Administrative Agent, Issuing Bank or Swingline Lender) shall refer to “Bank
of America, N.A.”.

    7.        Effectiveness. This Second Amendment shall become effective as of
the date first above written (the “Effective Date”) when this Second Amendment
shall have been executed and delivered by the Borrower, the Required Lenders,
the Existing Administrative Agent and the Successor Administrative Agent.

    8.        Representations and Warranties of Borrower. Borrower, without
limiting the representations and warranties provided in the Loan Agreement,
represents and warrants to the Lenders and the Administrative Agent as follows:

    1.        The execution, delivery and performance by Borrower of this Second
Amendment are within Borrower’s corporate powers, have been duly authorized by
all necessary corporate action (including any necessary shareholder action) and
do not and will not (a) violate any provision of any law, rule or regu1ations,
any judgment, order or ruling of any court or Governmental Authority (as defined
in the Loan Agreement), the articles of incorporation or by-laws of the Borrower
or any indenture, material agreement or other material instrument to which
Borrower is a party or by which Borrower or any of its properties is bound or
(b) be in conflict with, result in a default under, or constitute with notice or
lapse of time or both a default under any such indenture, agreement or other
instrument.


    2.        This Second Amendment constitutes the legal, valid and binding
obligations of the Borrower, enforceable against the Borrower in accordance with
its terms.


    3.        No Default or Event of Default has occurred and is continuing as
of the Effective Date.


    9.        Survival. Each of the foregoing representations and warranties
shall be made at and as of the Effective Date. Each of the foregoing
representations and warranties shall constitute a representation and warranty of
the Borrower under the Loan Agreement, and it shall be an Event of Default if
any such representation and warranty shall prove to have been incorrect or false
in any material respect at the time when made. Each of the representations and
warranties made under the Loan Agreement (including those made herein) shall
survive and not be waived by the execution and delivery of this Second Amendment
or any investigation by the Lenders or the Successor Administrative Agent.

    10.        No Waiver, Etc. The Borrower hereby agrees that nothing herein
shall constitute a waiver by the Lenders of any Default or Event of Default,
whether known or unknown, which may exist under the Loan Agreement. The Borrower
hereby further agrees that no action, inaction or agreement by the Lenders,
including without limitation, any indulgence, waiver, consent or agreement
altering the provisions of the Loan Agreement which may have occurred with
respect to the non-payment of any obligation during the terms of the Loan
Agreement or any portion thereof; or any other matter relating to the Loan
Documents (as defined in the Loan Agreement) shall require or imply any future
indulgence, waiver, or agreement by the Lenders. In addition, the Borrower
acknowledges and agrees that it has no knowledge of any defenses, counterclaims,
offsets or objections in its favor against any Lender with regard to any of the
obligations due under the terms of the Loan Agreement as of the date of this
Second Amendment.

    11.        Ratification of Loan Agreement. Except as expressly amended
herein, all terms, covenants and conditions of the Loan Agreement and the other
Loan Documents shall remain in full force and effect, and the parties hereto do
expressly ratify and confirm the Loan Agreement as amended herein. All future
references to the Loan Agreement shall be deemed to refer to the Loan Agreement
as amended hereby.

    12.        Binding Nature. This Second Amendment shall be binding upon and
inure to the benefit of the parties hereto, their respective heirs, successors,
successors-in-titles, and assigns.

    13.        Costs, Expenses and Taxes. The Borrower agrees to pay on demand
all reasonable costs and expenses of the Successor Administrative Agent in
connection with the preparation, execution and delivery of this Second Amendment
and the other instruments and documents to be delivered hereunder, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for the Successor Administrative Agent with respect thereto and with respect to
advising the Successor Administrative Agent as to its rights and
responsibilities hereunder and thereunder. In addition, the Successor
Administrative Agent shall pay any and all stamp and other taxes payable or
determined to be payable in connection with the execution and delivery of this
Second Amendment and the other instruments and documents to be delivered
hereunder, and agrees to save the Successor Administrative Agent and each Lender
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or omission to pay such taxes.

    14.        Governing Law. THIS SECOND AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA.

    15.        Entire Understanding. This Second Amendment sets forth the entire
understanding of the parties with respect to the matters set-forth herein, and
shall supersede any prior negotiations or agreements whether written or oral,
with respect thereto.

    16.        Counterparts. This Second Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts and may
be delivered by telecopier. Each counterpart so executed and delivered shall be
deemed an original and all of which taken together shall constitute but one and
the same instrument.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment
to be duly executed as of the day and year first above written.

RUBY TUESDAY, INC


BY: /s/Marguerite N. Duffy

Title: Senior Vice President and Chief Financial Officer


BANK OF AMERICA, N.A., in its capacity as Successor Servicer


BY: /s/ Michael Brasher

Title:


BANK OF AMERICA, N.A., in its capacity as a Participant


BY: /s/John M. Hall

Title: Senior Vice President


SUNTRUST BANK, in its capacity as Existing Servicer


BY: /s/Charles J. Johnson

Title: Director


SUNTRUST BANK, in its capacity as Syndication Agent and as a Participant


BY: /s/Charles J. Johnson

Title: Managing Director

Fleet National Bank


BY: /s/Robert Macelhiney

Title: Director

U.S. Bank National Association


BY: /s/Russell Rodgers

Title: Vice President

WACHOVIA BANK, NATIONAL ASSOCIATION


BY: /s/William F. Fox

Title:

SOUTHTRUST BANK


BY: /s/BRADFORD VIENA

Title: Associate Vice President


AMSOUTH BANK


BY: Michael Baker

Title: Senior Vice President

--------------------------------------------------------------------------------


CONSENT

        This Consent (this “Consent”), dated as of April 30, 2003, is delivered
in connection with the Second Amendment to Revolving Credit and Term Loan
Agreement, dated as of the date hereof (“Second Amendment”), by and among RUBY
TUESDAY, INC. a Georgia corporation (the “Borrower”), the various financial
institutions from time to time parties hereto (the “Lenders”), SUNTRUST BANK, in
its capacity as the existing administrative agent for the Lenders (in such
capacity the “Existing Administrative Agent”) and in its capacity as Syndication
Agent, and Bank of America, N.A. in its capacity as the successor administrative
agent for the Lenders (in such capacity, the “Successor Administrative Agent”).
Unless otherwise defined, terms used herein have the meanings provided in the
Loan Agreement (as defined in the Second Amendment) as amended by the Second
Amendment (such agreement, as so amended, being the “Amended Loan Agreement”).

        Each of the undersigned, as a party to the Subsidiary Guaranty
Agreement, hereby acknowledges and consents to the execution and delivery of the
Second Amendment, and hereby confirms and agrees that the Subsidiary Guaranty
Agreement is, and shall continue to be, in full force and effect, and hereby
ratifies and confirms in all respects its obligations thereunder, except that,
upon the effectiveness of, and on and after the date of, the Second Amendment,
all references in the Subsidiary Guaranty Agreement to the “Credit Agreement,”
“thereunder,” “thereof” or words of like import shall mean the Amended Loan
Agreement.

        This Consent may be executed by the parties hereto in counterparts, each
of which shall be deemed to be an original and all of which shall constitute
together but one and the same instrument.

RUBY TUESDAY, LLC


BY: /s/  Daniel T. Cronk

Title: Vice President

RTBD, INC.


BY: /s/  Daniel T. Cronk

Title: Vice President